Title: To Thomas Jefferson from C. W. F. Dumas, 29 December 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 29 Dec. 1786

Un Courier que Mr. l’Ambassadeur expédia hier à 4 heures après midi, porte à Votre Excellence une Dépeche No. 15 pour le Congrès, ainsi qu’une Lettre pour Mr. le Ms. De la Fayette, à laquelle je languis d’avoir réponse, comme aussi de Votre Excellence, pour être tranquille sur le sort de toutes mes precedents. J’ai un No. 16 tout pret, mais je ne puis encore le lâcher, sur-tout par la Poste. En attendant, en voici une pour le Département militaire des Etats-Unis, laquelle je voudrois qui pût partir pour sa Destination, en même temps qu’une autre pour le même Département, laquelle j’ai eu l’honneur d’adresser en date du 9 de ce mois à Mr. le Ms. De la Fayette avec d’autres sous le même couvert. dont Mr. Le Chevr. De Muy a été le Porteur; parce que cette seconde sert de correctif à la premiere sur une matiere sur laquelle  le Département m’avoit honoré de ses ordres, et que j’ai enfin trouvé moyen d’exécuter, après m’être longtemps donné des peines inutiles pour cela, faute des Directions que j’avois reçues lesquelles n’étoient rien moins qu’exactes. Je présente à Votre Excellence mes voeux pour sa prospérité, et pour tout ce qui Lui est cher, à l’occasion de la nouvelle année où nous allons entrer, en me recommandant à Sa bienveillance, que je tâcherai de mériter constamment par le respectueux dévouement avec lequel je suis, De votre Excellence, Le très-humble et très-obéissant serviteur,

C W F Dumas

